DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species C, pulse energy, in the reply filed on July 7, 2021 is acknowledged.  Claims 1-6, 9-10, and 15-30 are examined on the merits. Claims 7-8 and 11-14 are withdrawn as belonging to non-elected species.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 9-10, 15-16  and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilliland et al. (US 9,575,184).
With regard to claim 1, Gilliland discloses (see Fig. 8)
a light source (pulse laser transmitter 106) configured to output a plurality of transmitted pulses of light, each transmitted pulse of light having one or more representative characteristics (pulses have different durations and/or amplitudes, as a result the energy (power integrated over time) of each pulse may be different, (Fig. 9 and 20th
a scanner configured to direct the plurality of transmitted pulses of light to a plurality of locations within a field of regard (laser or modulated VCSEL array  is shone and reflected from a surface in the field of view (28th col. lines 45-53); and
a receiver (receive optics 112, filter 114, and detector array 116)  configured to detect a plurality of received pulses of light from the field of regard,

wherein the lidar system is configured to identify an anomalous pulse amongst the plurality of received pulses of light based on its having at least one characteristic that does not correspond to the one or more representative characteristics of the plurality of transmitted pulses of light (the duration and/or amplitude 20th col. lines 47-55).

With regard to claim 27, Gilliland discloses a method of identifying an anomalous pulse received by a lidar system, the method comprising:
outputting, from a light source, a plurality of transmitted pulses of light, each
transmitted pulse of light having one or more representative characteristics (laser or modulated VCSEL array  is shone and reflected from a surface in the field of view (28th col. lines 45-53; pulses have different durations and/or amplitudes, as a result the energy (power integrated over time) of each pulse may be different, (Fig. 9 and 20th col. lines 47-55));

detecting, with a receiver, a plurality of received pulses of light from a field of
regard (19th col. lines17-27); and

identifying the anomalous pulse amongst the plurality of received pulses of light
th col. lines 47-55).

With regard to claim 2, the representative characteristic includes pulse energy (20th col. lines  47-55).
With regard to claim 3, the lidar system is configured to classify the anomalous pulse as an interference, i. e. crosstalk from another lidar system, when the anomalous pulse exceeds a crosstalk threshold (20th col. lines 60-65).
With regard to claims 9-10, the pulse is identified as anomalous based on energy exceeding a maximum expected energy (peak amplitude of compliant pulses of known duration, 20th col. lines        62-66).
With regard  to claims 15-16, the lidar system determines information about the environment (distance and position of objects) within the field of regard based on the plurality of received pulses except for the anomalous pulse, which is rejected (9th col. lines 30-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland as applied to claim 1 above, and further in view of Villeneuve et al. (US 2017/0153319). Gilliland disclose the receiver has  optical components such as a receive optics (112) and a filter (114) before the detector array (116). Gilliland does not disclose that the field of view of the receiver is no greater than 5 mrad. However, Villeneuve in the same field of endeavor, discloses a lidar system with a receiver, the receiver field of view having an angular extent of 0.1 mrad, 0.2 mrad, 0.5 mrad, 1 mrad, 1.5 mrad, 2 mrad, or 3 mrad (para. [0197). The small field of view of the receiver is chosen to match the expected angular size of the detected beam [0198] and should be relatively small to obtain high angular resolution. Therefore, it would have been obvious to one skilled in the art, e. g. an optical engineer, to choose the field of view of the receiver in the lidar system of Gilliland to be no greater than 5 mrad as suggested by Villeneuve. 
Allowable Subject Matter
Claims 4-6, 17-21 , 23-26 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Akasu, Wetteborn, Nourrcier et al, Inaba et al., Kloza, David, Campbell et al., Simard-Bilodeau et al, Xu, and Weber disclose laser range finders with pulse threshold detection methods.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645